Terral, J.,
delivered the opinion of the court.
The appellant was charged by affidavit with selling in Tippah county washing machines and wringers without license. He claimed that he sold only family rights to the use of the washing machine patented by E. R. Orooker, for whom he (Lynch) was acting as agent in the sale of the family rights, and that he furnished to the purchaser a model of the washing machine manufactured in the state,’ and entirely of tin, by the patentee. The proof showed that the wringers were a patented article also, manufactured in the state of Ohio, and were merely ordered from Ohio at the request of the purchaser of the clothes washer. We think the defendant below was improperly convicted, and that he was acting in conformity with law, whether he was selling family rights or was selling the machine itself. Tinware is defined in the Standard Dictionary as “household articles, collectively, as vessels and dishes, made of tin plate,” and we see no reason for excepting the tin clothes washer out of that definition. The law required no license for selling tinware manufactured in this state, and the appellant should have been acquitted.